DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-24 are objected to because of the following informalities:
In claim 1, line 1, “Apparatus for” should be –An apparatus for--.
In claims 2-24, line 1, “Apparatus according to” should be –The apparatus according to--.
In claim 12, line 3, “position the first arm” should be –position of the first arm--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inferior side" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-24 inherit the deficiencies of claim 1 and are likewise rejected.

Claim 3 recites the limitation "the central section" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Amending the claim to be dependent on claim 2 fixes the antecedent issue.
Claim 4 recites the limitation "the range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the term “about” with a range in line 3. Usage of the term “about” with a range makes the claim unclear as it cannot be determined what degree outside of the recited range is being claimed.
Claim 16 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation should probably refer to “the paddle” mentioned in claim 23.

Allowable Subject Matter
Claims 25-28 are allowed.
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior found was US 2015/0164725 (Wilson), US 5769779 (Alderson), US 6589254 (Fontenot et al., hereinafter Fontenot), and US 7828744 (Rioux). However the prior art does not teach a device, as claimed by Applicant that includes a paddle with two planar faces oriented at right angles to one another and a support structure connected to hold the paddle at a desired position and orientation where the support structure is adjusted so that the first face is placed against and supporting an inferior side of a patient’s breast while the second face is against and supporting a lateral side of the patient’s breast.
Claims 2-24 are dependent on allowable matter from claim 1 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791